Citation Nr: 1638858	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected bilateral plantar fasciitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1972, from December 1990 to July 1991, from October 1993 to February 1994 and from March 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that in relevant part denied service connection for a low back disorder.

The Veteran's appeal to the Board originally included the issues of service connection for left and right knee disabilities, but those claims were granted by a rating decision in August 2015 during the course of the appeal.  The only issue remaining on appeal before the Board is identified on the title page.

In April 2015 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's back disorder, to include arthritis, became manifest many years after the Veteran's discharge from service and is not shown to be etiologically related to service or to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a letter in March 2010, sent prior to the issuance of the rating decision on appeal.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment and personnel records and post-service treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran has been advised of her entitlement to a hearing before the Board in support of her appeal but she declined such a hearing.

The Board reviewed the file in April 2015 and determined the file should be referred to a medical professional for a review opinion regarding whether the Veteran's claimed low back disability is related to service or to her service-connected plantar fasciitis disability.  The requested review opinion was rendered in    June 2015.  The Board finds on review that the reviewer considered the entire record, including his previous examination of the Veteran, and proffered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  Furthermore, Board finds there has been substantial compliance with the Board's September 2012 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, 11 Vet. App. 268, 271.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidence and Analysis

Under applicable law, service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Some chronic diseases, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  The applicable presumptive period is one year following separation from service, except for multiple sclerosis which has a 7-year presumptive period.  38 C.F.R. § 3.307(a)(3). Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) relating to the Veteran's first period of active service (October 1966 to May 1972) show the Veteran was treated in October 1969 for back pain.  The Veteran had a separation examination in May 1972 in which the spine was characterized as normal.  In the corresponding self-reported Report of Medical History she initially checked "no" for history of recurrent back pain but changed her response to "don't know."   

The Veteran had a VA X-ray of the lumbar spine in August 1981.  The impression was normal lumbar spine except for a slight scoliosis and exaggerated lordosis.

STRs relating to the Veteran's second period of active service (December 1990 to July 1991) show treatment for back pain in January 1991, characterized as acute low back strain.  The Veteran had a separation physical in April 1991 in which she denied complaint of back pain and the examination was normal.

STRs relating to the third period of active service (October 1993 to February 1994) and the final period of active service (March 2003 to February 2004) show no indication of back injury or disorder during those periods. 

The Veteran had a VA examination of the feet in August 2005.  The examiner diagnosed (service-connected) pes cavus with bilateral plantar fasciitis, currently well-controlled with the use of arch supports.  The examiner also diagnosed (service-connected) status post partial osteotomy of the fifth toe of the right foot and partial osteotomy of the fifth toe of the left foot with partial matricectomy of the fourth toe of the left foot, with no apparent residuals from these surgeries noted on examination.  The examination is silent in regard to any current back complaints, specifically including back complaints related to the Veteran's foot conditions.

The Veteran had a VA outpatient "well woman" examination in September 2005 in which she was noted to have normal spinal curvature and range of motion (ROM) without paraspinous tenderness to palpation.  The examination report is silent in regard to any subjective complaints of back pain or problems.  

In her present claim for service connection, received in March 2010, the Veteran asserted she has a low back condition that is secondary to her service-connected plantar fasciitis.

The Veteran had a VA medical examination in February 2011 in which she reported having developed low back pain approximately five years earlier.  She could recall no low back injury but reported a VA podiatrist had told her low back pain could be related to walking on the sides of her feet.  The examiner noted the Veteran's subjective complaints in detail, as well as current clinical observations.  The examiner diagnosed chronic low back strain, and stated an opinion the condition is not likely caused by the Veteran's service-connected plantar fasciitis.

The Veteran presented to the VA outpatient clinic in March 2012 complaining of back pain for the past two weeks.  No clinical impression was noted.

In June 2014 the Board reviewed the file and determined the opinion of the VA medical examiner was not adequate in that it addressed proximate causation but did not address whether the Veteran's claimed back disorder may be aggravated by the service-connected plantar fasciitis. The Board accordingly remanded the file to the AOJ to obtain a medical opinion adequately addressing this question.

The Veteran had an in-person VA medical examination in February 2015, performed by a physician who reviewed the claims file.  The examiner noted the Veteran's private physician had detected degenerative disc disease (DDD) and spondylosis in February 2015.  The examiner noted the Veteran's subjective complaints in detail, as well as current clinical observations.  The examiner diagnosed lumbosacral strain and degenerative arthritis of the spine.  The examiner stated an opinion it is not likely the Veteran's back disorder is caused or aggravated by the longstanding waxing and waning plantar fasciitis.  As rationale the examiner noted plantar fasciitis had become manifest during basic training, whereas the Veteran's back symptoms reportedly began in 2006 and were not clinically documented until 2011.

The Board reviewed the file in April 2015 and determined the medical examiner's opinion was not adequate because the examiner had not considered the notations in STRs documenting treatment for back symptoms in October 1969 and January 1991.  The Board remanded the case to the AOJ to obtain an opinion by a VA medical professional as to whether the Veteran has a back disability that is incurred in service, or proximately caused by the service-connected plantar fasciitis, or aggravated by the service-connected plantar fasciitis.

In compliance with the Board's remand the file was returned to the VA physician who had examined the Veteran in February 2015 for an addendum opinion responding to the Board's questions.  The examiner issued an addendum opinion in June 2015 stating the lower back pain (LBP) and temporary strain for which the Veteran was treated in service is considered to be a transient condition and is among the most common ailments of military and civilian patients; being seen for a complaint of LBP does not necessarily equate to being diagnosed with a disabling condition.  It does not appear that a chronic condition developed during military service, as demonstrated by the separation physical examinations, which strongly show the symptoms in 1969 and 1991 were fully resolved.  Further, all three diagnoses that were noted on examination (chronic lumbosacral strain, lumbar spondylosis and lumbosacral DDD) were rendered well after the Veteran's final separation from service in 2004, and the Veteran's own account shows onset of chronic low back pain well after service.  Accordingly, the Veteran's low back disabilities are less likely than not directly related to active service.

In regard to secondary service connection, the examiner/reviewer stated there is no credible medical evidence of a connection between plantar fasciitis and the Veteran's well-established back disabilities.  Both primary causation and aggravation do not have support in medical literature and are also not established by the Veteran's medical records.



Review of the file shows the Veteran had been diagnosed with DDD, lumbar strain and spondylosis of the spine.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000.

Addressing first the question of direct service connection, the Veteran is shown to have been treated in service for back pain on two occasions, but she consistently denied chronic back pain in subsequent periodic medical examinations.  Further, the February 2015 opinion by the VA examiner constitutes competent and uncontroverted medical evidence that the Veteran's current back disorder is not directly related to an injury or event in service.  The Board also finds that arthritis was not shown during service and was not documented until 2015, more than ten years after separation from service; the Board concludes the Veteran did not have arthritis during service or to a compensable within the first year after her separation from service.

Turning to secondary service connection, the competent and uncontroverted medical evidence of record establishes that the Veteran's thoracolumbar spine disability is not caused or aggravated by the service-connected plantar fasciitis.  The VA examiner/reviewer was fully informed of the pertinent factual premises of the case and he provided a fully-articulated opinion supported by a reasoned analysis; the opinion provided is accordingly deemed to be probative and may be relied upon by the Board.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  Further, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of her correspondence to VA and her statements to various medical providers and examiners.  

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the degree that the Veteran offers lay evidence of the onset and severity of her observable symptoms, she is competent to submit such evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, on the question of etiology of such symptoms, the Board must determine on a case-by-case basis a particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran has a history of back pain that began many years after separation from service but had no history of back trauma in or out of service; the etiology of her present symptoms accordingly represents a complex medical question that is not within the Veteran's competence as a layperson.  The Board places higher probative value on the medical opinion of record, which, as explained above, weighs against the claim.

In sum, based on the evidence and analysis above the Board finds the Veteran's back disorder, to include arthritis, became manifest many years after his discharge from service and is not shown to be etiologically related to service or to be caused or aggravated by a service-connected disability.  Accordingly, the criteria to establish entitlement to service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.





ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


